Citation Nr: 1615399	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  09-43 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the bilateral hips, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for bilateral plantar fasciitis, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin rash, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to December 1963, from December 1963 to September 1966, and from June 1978 to April 1979 with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  During the course of the appeal, jurisdiction over the Veteran's case was transferred to the Montgomery, Alabama RO.

In February 2013, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.
In an October 2013 Board decision, the claims were remanded for further evidentiary development.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives with respect to the bilateral hip disability, plantar fasciitis, and PTSD claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in an October 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The Board notes that the issue of entitlement to service connection for plantar fasciitis originally also incorporated service connection for sciatica.  However, upon remand, the RO granted entitlement to service connection for radiculopathy of the right lower extremity (sciatica) and a 10 percent disability rating was assigned.  To the Board's knowledge, the Veteran has not disagreed with that decision; that matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  The issue of entitlement to service connection for plantar fasciitis has been restated accordingly.

The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, bilateral hearing loss, and diabetes mellitus, and the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin rash are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  A bilateral hip disability did not have its clinical onset in service or until years later and is not otherwise attributable to the Veteran's active service.
2.  The Veteran's bilateral hip disability is not caused or aggravated by his service-connected disabilities.

3.  Bilateral plantar fasciitis did not have its clinical onset in service or until years later and is not otherwise attributable to the Veteran's active service.

4.  The Veteran's bilateral plantar fasciitis is not caused or aggravated by his service-connected disabilities.

5.  The Veteran is not currently diagnosed with PTSD.


CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

2.  A bilateral hip disability is not proximately due to, or aggravated by, the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).

3.  Bilateral plantar fasciitis was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

4.  Bilateral plantar fasciitis is not proximately due to, or aggravated by, the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).

5.  PTSD was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that the VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With respect to the pending claims, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims in letters dated October 2006, January 2007, September 2007, and November 2007.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The evidence in the claims file includes VA and private treatment records, as well as service treatment and personnel records.
Pursuant to the October 2013 Board Remand, the AOJ requested the Veteran's treatment records from the U.S. Army Aeromedical Center at Fort Rucker, Alabama.  See the records request dated March 2014.  In April 2014, the facility indicated that they had no information pertaining to the Veteran.  The Veteran was notified of this response in an October 2014 letter.  Therefore, VA has no further duty to him with respect to obtaining these records.

Additionally, pursuant to the October 2013 Board Remand, the Veteran was afforded VA examinations in December 2013 with respect to the pending claims, the reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the December 2013 VA examinations are sufficient with respect to the claims decided herein, as they are predicated on consideration of the VA and private treatment records in the Veteran's claims file, and specific examination findings.  The VA examiners considered the statements of the Veteran, and provided a rationale for the findings made, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the pending claims has been met.  38 C.F.R. § 3.159(c)(4).

Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1377; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

a. Bilateral hip disability and plantar fasciitis

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2015)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.

In this matter, the Veteran asserts that he has a bilateral hip disability, namely, arthritis, which initially manifested during his active military service.  See, e.g., the Veteran's statement dated April 2010; see also the February 2013 Board hearing transcript.  He alternatively argues that his bilateral hip disability is caused or aggravated by his service-connected lumbar disc disease.  Id.  With respect to the claimed plantar fasciitis, the Veteran has asserted that his disability is caused or aggravated by his service-connected lumbar disc disease.  Id.  For the reasons set forth below, the Board concludes that service connection is not warranted as to either disability.

The Veteran has reported that he jumped out of airplanes many times, as a paratrooper, while carrying heavy equipment.  He also reported that he was assigned to the 508th Airborne Infantry Unit, which was part of the 193rd Infantry Brigade.  He testified that, although he had problems with his hips prior to the end of his military service, he did not seek treatment.  See the October 2013 Board hearing transcript, pg. 4.

As indicated above, the Veteran served on active duty from August 1962 to September 1966 and from June 1978 to April 1979.  The Veteran's service treatment records (STRs) are negative for any evidence of complaints, treatment, or a diagnosis related to hip and/or feet disabilities.  Moreover, no hip or feet disabilities were diagnosed at the time of the Veteran's military discharge.  However, the Veteran's DD-214s show that he served in the 101st Airborne Division, and that he received the Parachutist badge.  As such, the Board finds that the conditions of the Veteran's service are consistent with his reports of parachute jumps in service.  38 U.S.C.A. § 5104(a).

VA treatment records dated July 2001 document a diagnosis of bilateral plantar fasciitis.  A VA radiological report dated in March 2007 revealed "[m]ild degenerative changes of the hips."

Pursuant to the October 2013 Remand, the Veteran was afforded a VA examination in December 2013 with respect to the bilateral hip disability and plantar fasciitis claims.  The examiner diagnosed the Veteran with degenerative joint disease (DJD) of the bilateral hips, and confirmed a diagnosis of bilateral plantar fasciitis.  With regard to the bilateral hip disability, the examiner concluded that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that the etiology of the Veteran's "bilateral hip arthritis is likely direct overuse of the bilateral hip joint rather than a result of his back condition, in whole or part."  He further stated that the separation physical dated in July 1966 "is negative for inquiry related to arthritis or rheumatism, or bone, joint, or other deformity.  Overuse over a number of years following active duty is likely the cause."  The examiner continued, "[c]urrent imaging reveals minimal DJD in his hips that likely occurred overtime from overuse.  This is consistent with the natural progression on this condition."  The examiner additionally concluded that the bilateral hip disability "is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition."  The examiner also indicated that the Veteran's bilateral hip DJD was not at least as likely as not aggravated beyond its natural progression by the lumbar spine disability.  The examiner explained that the "hip condition is likely due to a direct overuse of the hip joints rather than secondary to his back condition."  The examiner continued, "separation exam and available records are silent for any recurrent hip conditions.  This in conjunction with minimal degenerative joint disease of the hip is seen on current imaging.  This is consistent with the natural progression of joint use with age."  The examiner reiterated, "[t]he natural progression of joint disorders usually coincide with overuse especially with increasing age."

With respect to the diagnosed bilateral plantar fasciitis, the examiner concluded that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained, "[t]he Veteran reports his current foot condition began around 2001.  This is after his active duty dates."  The examiner further indicated that the Veteran's bilateral plantar fasciitis is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner also concluded that the Veteran's bilateral plantar fasciitis was not at least as likely as not aggravated beyond its natural progression by the lumbar spine disability.  The examiner explained that "[t]he etiology of plantar fasciitis is likely overuse with prolonged walking, standing, etc., from activities that occurred after military service.  It is not likely due to his service-connected back condition, in whole or part."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With respect to the current claims, the Board finds that the competent medical evidence demonstrating the absence of nexus between the currently diagnosed bilateral hip disability and bilateral plantar fasciitis and the Veteran's active duty service and his service-connected disabilities outweighs the evidence of record that is suggestive of a nexus.  In particular, the Board finds that the December 2013 VA examination report was thorough, well-explained, and based on a review of the Veteran's pertinent medical history.  The Board therefore places significant weight on the findings of the December 2013 VA examiner.  See Nieves-Rodriguez, 22 Vet. App. at 295 (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Based on a review of the evidence, the Board finds that service connection for a bilateral hip disability and bilateral plantar fasciitis is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the contentions of the Veteran in support of medical nexus.  As a lay person, the Veteran is competent to report observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that trauma may lead to chronic orthopedic disabilities is commonly known and, therefore, the Veteran's claims that he has chronic hip and feet disabilities related to his in-service parachute training does have some tendency to make a nexus more likely than it would be without such an assertion.  Once the threshold of competency is met, however, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  Moreover, the Veteran's contentions in support of service connection including as to dependent and/or aggravated symptomatology are contradicted by the findings of the December 2013 VA examiner who specifically considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinions.

Crucially, there is no indication in the medical evidence of record that the Veteran was diagnosed with bilateral hip and/or feet disabilities during his military service or for decades thereafter.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Additionally, the Board recognizes that as with a "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Crucially, the evidence does not document a diagnosis of DJD of the hips until March 2007 and plantar fasciitis until July 2001.  C.f., Walker, 708 F.3d at 1331.  The Board reiterates that the contentions of the Veteran regarding chronic hip and plantar fasciitis symptomatology dating from service are less probative than the findings of the December 2013 VA examiner who considered these lay assertions and any such inferences contained in the record in rendering the negative nexus opinions.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for a bilateral hip disability and bilateral plantar fasciitis on both direct and secondary bases.  Accordingly, the preponderance of the evidence is against these service connection claims.  See 38 U.S.C.A § 5107 (West 2014).



b. PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2015); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The regulation further requires the diagnosis to be in conformance with Fifth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-V).  See 38 C.F.R. §§ 3.304(f); 4.125(a) (2013).  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Since jurisdiction over the present appeal was first conferred to the Board before that date, DSM-IV still applies.

If, however, the alleged stressor is not combat-related, then the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

In this regard, the Board notes that recent regulatory amendments have changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  Under the recent amendments, lay evidence may establish an alleged stressor where:  1) the stressor is related to a veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of a veteran's service; and 4) there is no clear and convincing evidence to the contrary.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but which have not been decided by the Board as of July 13, 2010.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  As such, they are applicable to this case.

Here, the Veteran has asserted entitlement to service connection for PTSD, which he contends is due to his military service.  See, e.g. the October 2013 Board hearing transcript.  For the reasons set forth below, the Board concludes that service connection is not warranted for the claimed PTSD.

The Veteran asserts that he suffers from an acquired psychiatric disorder to include PTSD as a result of an in-service experience in which he attempted to save people from a burning motorcycle accident.  To this end, service records show that the Veteran was awarded the Soldier's Medal for exceptional heroism in the face of grave danger when rescuing people involved in an accident involving a car and motorcycle in August 1966 at Howard Air Force Base, Canal Zone.  As such, the record reflects that the Veteran's in-service stressor is conceded.  The Board notes that the Veteran also reported that he went on covert missions with the U.S. Army Special Forces; however, such assignments are not corroborated by his service personnel records.  Of note, the Veteran's STRs are absent any documentation of psychological complaints or a diagnosed psychiatric disability.

An incomplete treatment note from Childersburg Primary Care dated in December 2007 indicates that the Veteran was treated for anxiety related to PTSD.  There is no indication, however, that this diagnosis of PTSD was made based on DSM criteria.  In addition, in an April 2008 statement, the Veteran's private treatment provider, Dr. D.L., indicated that the Veteran had reported that his current medical conditions included depression and PTSD.  Critically, Dr. D.L. did not indicate that he had actually diagnosed the Veteran himself.  Further, in a June 2011 statement, VA physician, Dr. M.K., indicated that the Veteran was currently being treated for diagnoses of major depression and anxiety disorder with features of PTSD.

The Veteran was afforded a VA examination in December 2013, at which time the examiner determined that the Veteran did not meet the diagnostic criteria for PTSD under the DSM-IV criteria; rather, the examiner diagnosed the Veteran with depressive disorder, NOS.  The examiner explained, "Veteran reports some stressors with potential to meet criterion A of PTSD for traumatic event but denied experiencing feelings of fear, helplessness, or horror related to these events."  The examiner continued, "[h]e reported some occasional nightmares of missions he participated in Panama and Vietnam but denied these dreams as occurring recently.  No other re-experiencing symptoms.  Denied significant cue avoidance or hyperarousal symptoms."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean, 13 Vet. App. at 448-49.

The Board recognizes that the December 2007 treatment record and April 2008 statement from Dr. D.L. noted that the Veteran had a diagnosis of PTSD.  Critically, those diagnoses were not rendered upon the application of the DSM criteria as is required to sustain a claim of entitlement to PTSD pursuant to 38 C.F.R. § 3.304(f).  Moreover, as has been previously discussed herein, a subsequent December 2013 psychiatric evaluation specifically concluded that the Veteran does not meet the DSM criteria for PTSD.  Thus, the Board finds that at no time during the current appeal has the Veteran been diagnosed with PTSD, pursuant to the application of the DSM, and therefore service connection for PTSD cannot be awarded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability, there can be no valid claim) and McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  The Board finds the December 2013 VA examination report is of greater probative value on this question, given that the examiner reviewed the entire medical history with the express purpose of determining whether the Veteran had PTSD.

The Board acknowledges the statements of the Veteran that he suffers from PTSD.  Nevertheless, to establish service connection for PTSD, there must not only be competent and credible evidence of an in-service stressor, but also a current diagnosis under the DSM standards which is based upon that stressor.  The December 2013 VA examiner, whose findings the Board deems probative and persuasive, expressly concluded that the Veteran does not meet the DSM criteria for that disorder.

Pursuant to 38 U.S.C.A. § 5107(a), it is the claimant's responsibility to "present and support a claim for benefits under laws administered by the Secretary."  See Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (noting the claimant's general evidentiary burden to establish his claim); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed. Cir. 2009) (interpreting section 5107 and stating that a claimant has the burden of presenting evidence supporting his or her claim, albeit with the statutorily mandated assistance of VA).

Thus, the Board concludes that at no time during the current appeal has the Veteran been diagnosed with PTSD, pursuant to the application of DSM, and therefore service connection for PTSD cannot be awarded.  Brammer, 3 Vet. App. at 225; McClain, supra.

Accordingly, the preponderance of the evidence is against this service connection claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for PTSD is denied.  See 38 U.S.C.A § 5107 (West 2014).


ORDER

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for plantar fasciitis is denied.

Entitlement to service connection for PTSD is denied.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's remaining claims on appeal. The Board is cognizant that the Veteran's case has been in adjudicative status for years and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his pending claims.

With respect to the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, the Veteran was afforded a VA examination in December 2013 at which time the examiner diagnosed the Veteran with depressive disorder, not otherwise specified (NOS).  As to the question of nexus, the VA examiner indicated that the Veteran's "[s]tressors contributing to anxiety and depressive symptoms appear to be multiple serious, chronic health problems and associated functional limitations including inability to work, financial strain, recent bankruptcy, wife's health problems, and daughter's marital problems."  Critically, the examiner failed to specifically address whether it is as least as likely as not that the depressive disorder originated while the Veteran was serving on active duty or is otherwise etiologically related to service, pursuant to instructions of the October 2013 Board Remand.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's remand instructions have not been complied with, the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD must be remanded so that this may be accomplished.  Moreover, the December 2013 VA examiner suggested that the Veteran's chronic health problems contributed to his current psychiatric symptoms; the examiner also noted the Veteran's complaints of chronic back and leg pain in the body of the examination report.  Accordingly, the Board finds that, upon remand, the examiner must also address whether it is at least as likely as not that the diagnosed acquired psychiatric disorder is caused or aggravated by the service-connected disabilities, to include lumbar disc disease and right lower extremity radiculopathy.

As to the claim of entitlement to service connection for bilateral hearing loss, the matter was remanded in October 2013 in order to afford the Veteran a VA medical opinion as to the etiology of this disability.  The Veteran was afforded a VA audiological examination in December 2013 with a VA medical opinion in February 2014.  In the medical opinion, the examiner indicated that "Veteran's active duty SMR's were completely reviewed and there were no medical notes or records in which the Veteran complained of or was treated for any ear injury or disease in which is known to result in hearing loss."  The examiner concluded, "[t]herefore, the Veteran's hearing loss is not the result of conceded noise exposure or other injury or disease during active duty service."   The examiner also noted that the "Veteran served as a heavy weapons operator . . . Veteran passed a whispered voice test enlistment 1962.  The re-enlistment exam dated 12-13-1963 and separation exam dated 7/25/1966 indicated hearing within normal limits bilaterally.  Periodic exams dated 9/9/73, 11/18/1979, and 9/14/1980 all indicated hearing within normal limits while on active duty."  The examiner also indicated that "[a]s a civilian, [the Veteran] worked as an auto mechanic, glass installer, upholsterer, service in a car dealership and has been a pilot for the last 10 years."  Unfortunately, the Board finds the February 2014 VA opinion to be inadequate as the conclusion rendered was essentially based on an absence of hearing loss documented in the Veteran's service treatment records.  Crucially, as noted in the October 2013 Board Remand, the lack of evidence of treatment for the claimed disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, the Board finds that another VA medical opinion must be obtained to adequately address the etiology of the claimed bilateral hearing loss.

With respect to the diabetes mellitus and skin rash claims, the issues were remanded in October 2013 in order for the RO to request from the Compensation and Pension Service a review of the inventory of herbicide operations maintained by the Department of Defense (DoD) to determine whether herbicides were used or tested in the Panama Canal Zone in 1965.  If such exposure was not verified, verification was to be sought from the Joint Services Records Research Center (JSRRC) and the Department of the Air Force.  The RO was instructed to forward a list of the Veteran's service dates and duty locations to the JSRRC and request verification of his exposure to herbicides.

Pursuant to the Board Remand, a review of the DoD inventory of herbicide operations was conducted.  As exposure was not verified, the RO submitted an inquiry to the JSRRC; a negative response was received in October 2014.  However, the Board notes that the RO requested verification of only two months of the Veteran's service, March 1, 1966, to April 30, 1966, in order to comply with the narrow two-month window utilized in JSRRC inquires.  Crucially, however, where a period of time identified by the Veteran is longer than the two month period required by JSRRC, "the duty to assist require[s] VA to submit multiple 60-day record searches."  See Gagne v. McDonald, 27 Vet. App. 397 (2015).  Accordingly, this matter must be remanded for appropriate inquiry to be pursued in order to develop the Veteran's claimed in-service herbicide exposure.

Also, upon remand, ongoing medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, the AOJ shall procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in records of the Veteran's VA treatment dated from October 2014.  All such available documents must be associated with the claims file.

2. The AOJ should contact the JSRRC for verification of the Veteran's claimed exposure to herbicides during his deployment to the Panama Canal Zone from March 1965 to September 1966.  The AOJ is to note that the law now mandates that sequential requests should be made until the entire timeframe is covered.  The results of this development should be outlined in a memorandum for the record.

3. Then, the agency of original jurisdiction shall refer the VA claims file to a mental health professional with appropriate expertise.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the examiner should respond to the following:

(a)  Is it at least as likely as not that the Veteran's current acquired psychiatric disorder, to include depressive disorder, NOS, and other than PTSD, had its onset in service or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not that the Veteran's current acquired psychiatric disorder, to include depressive disorder, NOS, and other than PTSD, was caused (in whole or in part) by a service-connected disability, to specifically include lumbar disc disease and/or radiculopathy of the right lower extremity?

(c)  Is it at least as likely as not that the Veteran's current acquired psychiatric disorder, to include depressive disorder, NOS, and other than PTSD, is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include lumbar disc disease and/or radiculopathy of the right lower extremity?

If the Veteran's current acquired psychiatric disorder, to include depressive disorder, NOS, and other than PTSD, is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

The examiner is advised that the Veteran is considered to be competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. The AOJ should arrange for the claims file to be forwarded to a VA audiologist for review and an advisory medical opinion as to the etiology of the claimed hearing loss.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's medical history as contained in the claims file.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the currently diagnosed bilateral hearing loss had its onset in service or is otherwise related to the Veteran's military service, to include the conceded in-service noise exposure.

The examiner is advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

The examiner is advised that the Veteran is considered to be competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5. Thereafter, the AOJ should readjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 




or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


